   Thomas Jefferson Cares
 1 375 Redondo Ave, 1048
   Long Beach, CA 90814
 2 Tom@TomCares.com

 3 IN PRO PER

 4
                                    UNITED STATES DISTRICT COURT
 5
                               NORTHERN DISTRICT OF CALIFORNIA
 6
     Thomas Jefferson Cares                           )   Case No. 4:18-cv-07651-HSG
 7
                                                      )
 8                              Plaintiff,            )   MOTION TO EXTEND PLAINTIFF’S
                                                      )   TIME TO RESPOND TO
 9           vs.                                      )
                                                      )   ‘DEFENDANT’S BRIEF RE: DISMISSAL
10   County of San Benito, et al.                     )   PENDING PLAINTIFF’S CRIMINAL
                                                      )
                               Defendants.            )    CASE’; ORDER
11
                                                      )
12

13
   Plaintiff has, for two weeks, considered and researched his response to defendant’s 11/22/19 filing,
14 and feels the need for more time to prepare his response. Therefore, Plaintiff, who is without
   counsel, respectfully requests that the Court allow him as much time to prepare his response as
15 defendants’ counsel had to prepare their brief, which would equate to December 22, 2019.

16 While Plaintiff would have been happy to file his response by December 6, if he felt he could
   adequately do so in that time, considering the lack of urgency, which the Court acknowledged at the
17 last hearing when deciding to afford defendants’ counsel 30 days, and that plaintiff feels the need
   for more time, it would seem reasonable to grant this extension.
18

19                             DATED: December 6, 2019
                                                                  /S/ THOMAS JEFFERSON CARES
20
                                                                  Thomas Jefferson Cares
21                                                                 In Pro Per

22

23

24

25

26

27

28
 1                                      ORDER
 2
   IT IS HEREBY ORDERD that Plaintiff, Thomas Jefferson Cares (in pro per), may have until
 3 December 22, 2019 to file his reply to Defendant’s brief, RE: Dismissal Pending Plaintiff’s
   Criminal Case.
 4

 5

 6 DATED: 12/9/2019

 7
                                                                Haywood S. Gilliam, Jr.
 8                                                              United States District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
